Citation Nr: 0931685	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from February 1982 to 
February 1985, and from January 2003 to August 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2006 the appellant withdrew his previously requested 
Board hearing.
In October 2008 the Board remanded the claim for further 
evidentiary development.


FINDING OF FACT

Traumatic joint disease and an un-united avulsion adjacent to 
the medial malleolus of the left ankle are due to an in-
service injury.  


CONCLUSION OF LAW

Traumatic joint disease and an un-united avulsion adjacent to 
the medial malleolus of the left ankle were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, 
certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) competent evidence of a nexus between 
the present disability and the postservice symptomatology.  
38 C.F.R. § 3.303(b).  Groves v. Peake, 524 F. 3d 1306 
(2008).

The Board notes that a lay person is competent to describe 
what comes to the senses.  See Layno v. Brown, 6 Vet. App. 
465 (1994).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that his left ankle disability is due 
to service.  After a careful review of the evidence of record 
the Board finds that the evidence is in favor of a grant of 
service connection for a low back disability.

At the outset the Board notes that the appellant has not 
alleged and the evidence does not show that his low back 
disability is due to combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application.

Service treatment records show that the appellant was seen 
for complaints regarding his left ankle in October 1982 and 
February 2003.  Records of February 2003 show that the 
appellant complained of numbness in the left ankle.  A follow 
up consult noted x-rays of the right foot showed no fracture.  
An August 2003 Statement of Medical Examination and Duty 
Status received in May 2009 notes that the appellant was 
injured in the line of duty.  His injury was noted to be a 
left ankle injury/ankle tendinitis.  It was further noted 
that the appellant injured his left ankle in February 2003 
while loading equipment.

VA examinations were conducted in September 2003, December 
2004 and January 2009.  In September 2003 no disability of 
the left ankle was found.  In December 2004 the examiner 
found that the appellant had degenerative changes of the left 
ankle but rendered no opinion as to whether the currently 
diagnosed left ankle disorder was related to service.  X-rays 
showed degenerative changes and an old un-united avulsion 
adjacent to the medial malleolus of the left ankle.  In 
January 2009, the examiner found that the appellant had 
degenerative joint disease of the left ankle.  The examiner 
noted that the appellant was seen in October 1983 in service 
for pain in his left ankle with no associated diagnosis and 
no additional treatment needed.  Moreover, he noted that the 
appellant stated that in 2003 his ankle started hurting for 
no apparent reason.  He opined that the appellant's left 
ankle degenerative joint disease was not related to any event 
or injury in service since there were no left ankle 
complaints after 2003 or at military discharge in 2003.  

After a review of the evidence of record the Board finds that 
the evidence supports a grant for service connection.

As previously noted, while the appellant served in 2003, he 
was seen for complaints regarding the left ankle.  An 
examiner noted that X-rays of the right foot disclosed no 
fracture.  Since the complaint and the appeal are of the left 
ankle, an X-ray examination of the right lower extremity is 
not probative.  In August 2003, the appellant reported that 
there had been a left foot/ankle injury.  The appellant filed 
a claim for service connection shortly after separation and 
in December 2004, a VA examination disclosed degenerative 
changes and an old un-united avulsion adjacent to the medial 
malleolus.  

The Board is fully aware of the January 2009 VA opinion; 
however, the opinion is unconvincing.  The Board is presented 
with in-service complaints, an in-service report of injury, a 
claim filed immediately after separation and X-ray evidence, 
when eventually conducted, that showed an un-united avulsion 
and traumatic changes.  We are unconvinced that the avulsion 
and traumatic changes identified in 2004 are unrelated to the 
2003 injury.  There is current disability, in-service injury 
and a lay evidence of nexus, and of continuity.  Service 
connection for residuals of left ankle injury with traumatic 
changes and avulsion is granted.

Accordingly, service connection is granted.


ORDER

Service connection for a disability of the left ankle, 
including traumatic joint disease and an un-united avulsion 
adjacent to the medial malleolus, is granted.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


